Citation Nr: 0623618	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
1991 RO decision, which assigned a 10 percent evaluation for 
service-connected bilateral tinnitus.    


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
determined that no CUE occurred in a prior rating decision 
that granted the veteran 10 percent for his service-connected 
bilateral tinnitus.  The RO issued a notice of the decision 
in April 2003, and the veteran timely filed a Notice of 
Disagreement (NOD) in January 2004.  Subsequently, in March 
2004 the RO provided a Statement of the Case (SOC), and 
thereafter, in April 2004, the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	The RO committed no factual or legal error that would have 
manifestly changed the outcome of its May 1991 decision.

2.	The veteran has received the maximum schedular rating of 
10 percent authorized under Diagnostic Code 6260 for his 
service-connected bilateral tinnitus.  


CONCLUSIONS OF LAW

1.	The claim of CUE in a May 1991 rating decision continuing 
a 10 percent rating for bilateral tinnitus is denied.  38 
U.S.C.A. §§ 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2005).

2.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
to include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal depends upon an interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed below, the Board finds 
that the veteran is already in receipt of the maximum 
scheduler disability rating available for tinnitus under the 
applicable rating criteria.  This is true irrespective of 
whether the veteran has unilateral or bilateral tinnitus. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


II. Law and Regulations
a. Clear and Unmistakable Error
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error, as described in 38 C.F.R. § 3.105.  38 
C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will be 
accepted as correct unless CUE can be shown.  38 C.F.R. § 
3.105(a).  

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992); accord Richardson v. 
Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE 
requirements).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . ."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 
Vet. App. at 68-69 (noting that "the error must have 
'manifestly changed the outcome' of the prior decision").  
If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language used in Russell).


b. Smith v. Nicholson 
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  The Federal 
Circuit, in its recent Smith v. Nicholson, 451 F.3d 1344, 
1349-50 (Fed. Cir. 2006) decision, concluded that the Court 
had erred in not deferring to the VA's interpretation of its 
own regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus rating 
cases.  

c. Discussion
The veteran's CUE claim must fail, as the Federal Circuit has 
held that deference must be given to the VA's interpretation 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, which VA has 
construed as limiting a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Accordingly, there is no legal basis upon 
which to award a greater schedular evaluation for tinnitus, 
to include separate 10 percent ratings for each ear.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) ("where the law and 
not the evidence is dispositive . . . the appeal to the 
[Board should be] terminated because of the absence of legal 
merit or the lack of entitlement under the law").  The RO, 
in its May 1991 decision,  assigned the veteran's service-
connected tinnitus the maximum schedular rating available 
under the applicable regulations, and the April 2003 rating 
decision correctly applied this prevailing legal authority.  
Therefore, the outcome was not undebatably erroneous, and 
there was no CUE in the May 1991 RO decision assigning a 10 
percent rating for the veteran's bilateral tinnitus.

The veteran continues to be in receipt of the maximum 
schedular rating of 10 percent authorized under Diagnostic 
Code 6260 for his service-connected bilateral tinnitus.  
There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2005); Smith, supra.
ORDER

The claim for CUE in a May 1991 rating decision assigning a 
10 percent rating for the veteran's service-connected 
bilateral tinnitus is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


